944 So.2d 1229 (2006)
David GAMBLE, Appellant,
v.
William MAHONEY, Appellee.
No. 1D06-5308.
District Court of Appeal of Florida, First District.
December 21, 2006.
David Gamble, pro se, Appellant.
No appearance for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of November *1230 8, 2006, the Court has determined that the Order Denying Defendant's Motion to Amend Defendant's Motion to Dismiss and Defendant's Motion to Strike Plaintiff's Motion for Rehearing is not an appealable order. Accordingly, the appeal is hereby dismissed for lack of jurisdiction.
BROWNING, C.J., DAVIS, and LEWIS, JJ., concur.